Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Benefit of earlier filing date of 12/24/2019 of provisional application No. 62/953,283 is acknowledged as required by 35 U.S.C. 119.

Response to Amendment
Claims 1-20 were previously pending. Claims 2, 5, 7 and 10-14 were withdrawn. Claims 10-14, 16 and 20 are cancelled. Claims 1, 3, 6, 15, 17-19 are currently amended. New claims 21-27 are added.
Applicant’s amendments to the claims have overcome each and every objection to the claims and specification previously set forth in the Non-Final Office Action mailed on 05/12/2021.
A complete action on the merits of claims 1, 3-4, 6, 8-9, 15, 17-19 and 21-27 follows below.

Election/Restrictions
Currently amended claim 15 directed to an invention that is independent or distinct from the invention originally claimed for the following reasons:Newly amended claim 15 is directed to a panel joiner system comprising a support table, two panels and a panel joiner shown in non-elected embodiment of Figs. 20A-20B.
Also note that inventions of claim 15 and claim 1 are related as combination and sub-combination.  Inventions in this relationship are distinct if it can be shown that (1) the combination as claimed does not require the particulars of the sub-combination as claimed for patentability, and (2) that the sub-combination has utility by itself or in other combinations (MPEP § 806.05(c)).  In the instant two sets of suction cups (claim 15 requires two suction cups), each set being coupled to the linear guide and being rotatable along an axis of rotation and a restrictor being coupled between the two sets of suction cups.  The sub-combination has separate utility such as connecting two counter tops without the need to have counter top pieces on roller ball support table.The examiner has required restriction between combination and sub combination inventions. Where applicant elects a sub combination, and claims thereto are subsequently found allowable, any claim(s) depending from or otherwise requiring all the limitations of the allowable sub combination will be examined for patentability in accordance with 37 CFR 1.104.  See MPEP § 821.04(a).  Applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. 
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claims 15, 17-19 and 21-22 are withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims. Therefore,a) the bearing rotation mechanism in each of the four suction cups in embodiment of Figs. 7A-7D (to which claim 1 “the panel joiner comprising two sets of suction cups” is directed to) must be shown b) a restrictor being between the two sets of suction cups and the linear guide/shared by the two sets of suction cups in embodiment of Figs. 7A-7D (to which claim 1 “the panel joiner comprising two sets of suction cups” is directed to) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.c) the bearing rotation mechanism in each of the two suction cups in embodiment of Figs. 7A-7D (to which claim 23 “the panel joiner comprising two suction cups” is directed to) must be shown or the feature(s) canceled from the claim(s). It appears applicant is combining embodiment shown in Figs. 19A-19C with the embodiment shown in Figs. 7A-7C. No new matter should be entered.d) a restrictor being between the two suction cups and the linear guide/shared by the two suction cups in embodiment of Figs. 7A-7D (to which claim 1 “the panel joiner comprising two suction cups” is directed to) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 1 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 1 recites “each set of the sets of suction cups is coupled to the linear guide through a bearing assembly configured to allow the each set of the sets of suction cups to be rotatable along an axis of rotation perpendicular to the top surfaces of the two panels relative to the linear guide”. Claim 1 is directed to an embodiment shown in Figs. 7A-7D which is a panel joiner with two sets of suction cups for joining two panels without rotatable suction cups directed to another embodiment shown in Figs. 19A-19C. Even if the four suction cups of Figs. 7A-7D are modified to be rotatable, then the 
Claim 1 recites “a restrictor coupled between the two sets of suction cups and the linear guide to generate configurations in which friction to rotational movements of the two sets of suction cups relative to the linear guide is varied”. Claim 1 is directed to an embodiment shown in Figs. 7A-7D which is a panel joiner with two sets of suction cups for joining two panels without rotatable suction cups and restrictor mechanism (1916, 1916A and 1917) directed to another embodiment shown in Figs. 19A-19C. Even if the four suction cups of Figs. 7A-7D are modified to be rotatable and have restrictor mechanism, then the device is not capable of rotatably adjust two panels relative to one another which is the case in embodiment of Figs. 19A-19C. Also note that even in embodiment of Figs. 19A-19C each rotatable suction cup has its respective restrictor; therefore even if the four suction cups of the embodiment of Figs. 7A-7D are modified to be rotatable and have restrictor, then the restrictor will not be between the two sets of the suction cups and the linear guide. It is also unclear how the device is operable with each set of suction cups share a restrictor which is not shown in drawings.For the purpose of this examination, examiner interprets each rotatable suction cup to have a respective restrictor to create friction on said each rotatable suction cup.
Claims 3-4, 6 and 8-9 are rejected due to dependency on rejected claim 1.
Claim 23 recites “a restrictor coupled between the two suction cups and the two linear guides
Claims 24-27 are rejected due to dependency on rejected claim 23.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 23 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 23 recites “wherein each suction cup of the two suction cups is coupled to the two parallel guides through a bearing configured to allow the each suction cup to be rotatable along an axis of rotation perpendicular to the top surfaces of the two panels relative to the two parallel guides”. It is not clear if each suction cup of the two suction cups is coupled to the two parallel guides through their own separate bearing or the suction cups share a bearing. For the purpose of this examination examiner treats the claim with the first interpretation.
Claim 23 recites the limitation “rotational movements”.  There is insufficient antecedent basis for this limitation in the claim. It is not clear if the “rotational movements” is the same as “rotatable along an axis of rotation perpendicular to the top surfaces of the two panels” earlier introduced or is different. For the purpose of this examination they are interpreted to be the same rotation about an axis of rotation perpendicular to the top surfaces of the two panels.
Claims 24-27
Claim 1 recites the limitation “a restrictor … to generate configurations in which friction to rotational movements of the two sets of suction cups relative to the linear guide is varied”.  There is insufficient antecedent basis for this limitation in the claim. It is not clear if the “rotational movements” is the same as “the each of the two suction cups to be rotatable along an axis of rotation perpendicular to the top surfaces of the two panels relative to the linear guide” or is different. For the purpose of this examination they are interpreted to be the same rotation about an axis of rotation perpendicular to the top surfaces of the two panels.
Claims 3-4, 6 and 8-9 are rejected due to dependency on rejected claim 1.

Claim 8 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.Claim 8, lines 2-4 recite “each set of suction cups is coupled to the linear guide through a bearing configured to allow the each set of suction cups to rotate along an axis of rotation perpendicular to the top surfaces of the two panels” which is repeated in claim 1.Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the 

Claims 1, 3-4 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Ausabaco (AUSABACO QLI SEAM SETTER WITH SUCTION CUPS Published on Oct 22, 2019 at https://www.youtube.com/watch?v=ui4NqG5jm7k in view of Wagner et al. (US Publication No. 2018/0250811) hereinafter Wagner.
Regarding claim 1, Ausabaco teaches (Figures reproduced and annotated below) a panel joiner (suction device 1) for joining two panels (stone slabs), the panel joiner comprising two sets of suction cups, wherein the suction cups are configured to be coupled to top surfaces of the two panels by vacuum suction (see min 0:20-0:24; “Instead of turn-knobs, all suction cups are equipped with levers so that it can be easily operated for vacuum action”); a linear guide, wherein the two sets of suction cups are coupled to the linear guide (via brackets), wherein at least a set of suction cups is configured to be movable along a direction of the linear guide (see min 0:24-0:33; “by using the knurled roller, the user/operator can simply align the gap between two stone slabs”); a moving mechanism (see min 0:24-0:33; linear screw mechanism with knurled roller), wherein the moving mechanism is coupled to the two sets of suction cups (via brackets), wherein the movement mechanism is configured to convert a rotational movement to a linear movement (see min 0:24-0:33; “by using the knurled roller, the user/operator can simply align the gap between two stone slabs”), wherein the moving mechanism is configured to move the at least a set of suction cups along the linear guide (see min 0:24-0:33 which shows left side sets of suction cups are moving towards right side sets of suction cups); a surface alignment module, wherein the surface alignment module is configured to align surfaces of the two panels to minimize a step between the top surfaces of the two panels (see min 0:33-0:59), wherein the surface alignment module is movably coupled to the linear guide to move along the linear guide (in X direction; see min 0:40-0:44), wherein the surface alignment module comprises one or more flat elements (see min 0:42-0:52) configured to align the top surfaces (see min 0:42-0:52), wherein the one or more flat elements are movable along a direction perpendicular to the top surfaces (in Z direction; see min 0:42-0:52), wherein the one or more flat elements comprise a flat bottom surface for pressing on the top surfaces at one or more joint locations between the two panels (see lower flat surfaces of the flat elements in min 0:42-0:52); but Ausabaco does not teach each suction cup having a bearing assembly to rotate along an axis perpendicular to the top surfaces of the two panels and does not teach respective restrictor for said each suction cup.

    PNG
    media_image1.png
    1064
    1279
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    520
    1280
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    583
    1279
    media_image3.png
    Greyscale

Wagner teaches (see Fig. 3) rotatable a suction cup having a ball bearing to reduce rotational friction (par. 0024-0026) and further teaches a restrictor to create friction to the rotational movement of the suction cups (entire par. 0035 and Fig. 10: am: to dampen the rotational movement and to return to a desired position).
It would have been obvious to one having ordinary skill in the art before effective filing date of the claimed invention to incorporate teachings of Wagner in suction device of Ausabaco and add respective bearing assemblies to the suction cups to reduce rotational friction and restrictor to be 
Regarding claim 3, Ausabaco teaches (Figures reproduced and annotated above) each set of suction cups comprises two suction cups, wherein the linear guide comprises two parallel guides, wherein the two suction cup are coupled to the two parallel guides (via brackets) at two facing sides of the two suction cups.
Regarding claim 4, Ausabaco teaches (Figures reproduced and annotated above) the moving mechanism comprises a lead screw or a ball screw for moving the at least a set of suction cups toward or away from the other set of suction cups (see min 0:24-0:33; linear screw mechanism with knurled roller.
Regarding claim 8, as discussed in rejection of claim 1 above, Ausabaco does not teach each suction cup having a bearing assembly to rotate along an axis perpendicular to the top surfaces of the two panels and does not teach the bearing comprises one of a bushing bearing, a ball bearing, or a thrust bearing.
 Wagner teaches rotatable a suction cup having a ball bearing to reduce rotational friction (par. 0024-0026).
It would have been obvious to one having ordinary skill in the art before effective filing date of the claimed invention to incorporate teachings of Wagner in suction device of Ausabaco and add ball bearings to the suction cups to reduce rotational friction.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Ausabaco in view of Wagner as applied to rejection of claim 1 above, and further in view of Abaco (The Abaco Ratchet Seam Setter – Demo; Published on Mar 15, 2013 at https://www.youtube.com/watch?v=h--bmdyKeW8  .
Regarding claim 6, Ausabaco teaches (Figures reproduced and annotated above) the surface alignment module comprises one or more connector elements movably coupled to the linear guide (in X direction) for moving along the direction of the linear guide, wherein each connector elements of the one or more connector elements comprises at least one flat element of the one or more flat elements, with the at least one flat element configured to move along the direction perpendicular to the top surfaces (in Z direction); but Ausabaco alone or in combination with Wagner does not explicitly teach the surface alignment module further comprises a locking element to secure the one or more connector elements to the linear guide.
Abaco teaches (Figures reproduced and annotated below) a seam setter with two connector elements, each connector element having a flat element, each of the connector elements are movable along the linear guides and secures to the linear guides by two set screws (see min 0:17-0:20).

    PNG
    media_image4.png
    1064
    1061
    media_image4.png
    Greyscale

It would have been obvious to one having ordinary skill in the art before effective filing date of the claimed invention to incorporate teachings of panel joiner of Abaco in panel joiner of Ausabaco to lock position of the connector element relative to the linear guide before adjusting the step between the panel/stones. Doing so would prevent accidental movement of the connector elements on the linear guides.



Claims 1, 3-4 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Abaco2019 (Abaco Qli Seam Setter 4 x 5” Suction Cups #AQSSW4x5, Published on Oct 3, 2019 at Abaco Qli Seam Setter 4 x 5” Suction Cups #AQSSW4x5 on Vimeohttps://vimeo.com/364118848    in view of Wagner.
Regarding claim 1, Abaco2019 teaches (Figures reproduced and annotated below) a panel joiner (seam setter) for joining two panels (countertops), the panel joiner comprising two sets of suction cups, wherein the suction cups are configured to be coupled to top surfaces of the two panels by vacuum suction (see min 00:14-00:21); a linear guide, wherein the two sets of suction cups are coupled to the linear guide (via brackets), wherein at least a set of suction cups is configured to be movable along a direction of the linear guide (see min 00:21-00:28); a moving mechanism (see min 00:21-00:28; linear screw mechanism with knurled roller), wherein the moving mechanism is coupled to the two sets of suction cups (via brackets), wherein the movement mechanism is configured to convert a rotational movement to a linear movement (see min 00:21-00:28), wherein the moving mechanism is configured to move the at least a set of suction cups along the linear guide (see min 00:21-00:28 which shows the left side countertop is moved toward the right side countertop); a surface alignment module, wherein the surface alignment module is configured to align surfaces of the two panels to minimize a step between the top surfaces of the two panels (see min 0:26-0:50), wherein the surface alignment module is movably coupled to the linear guide to move along the linear guide (in X direction; see min 0:30-0:39), wherein the surface alignment module comprises one or more flat elements (see min 0:30-0:39) configured to align the top surfaces (see min 0:30-0:39), wherein the one or more flat elements are movable along a direction perpendicular to the top surfaces (in Z direction; see min 0:30-0:39), wherein the one or more flat elements comprise a flat bottom surface for pressing on the top surfaces at one or more joint locations between the two panels (see lower flat surfaces of the flat elements in 0:30-0:39); but Abaco2019 does not teach each suction cup having a bearing assembly to rotate along an axis perpendicular to the top surfaces of the two panels and does not teach respective restrictor for said each suction cup.

    PNG
    media_image5.png
    658
    1442
    media_image5.png
    Greyscale


    PNG
    media_image6.png
    1101
    1511
    media_image6.png
    Greyscale

Wagner teaches (see Fig. 3) rotatable a suction cup having a ball bearing to reduce rotational friction (par. 0024-0026) and further teaches a restrictor to create friction to the rotational movement of the suction cups (entire par. 0035 and Fig. 10: am: to dampen the rotational movement and to return to a desired position).
It would have been obvious to one having ordinary skill in the art before effective filing date of the claimed invention to incorporate teachings of Wagner in suction device of Abaco and add respective bearing assemblies to the suction cups to reduce rotational friction and restrictor to be able to dampen rotational movement of each of the suction cups and to rotate each suction cup to a desired position.
Regarding claim 3, Abaco2019 teaches (Figures reproduced and annotated above) each set of suction cups comprises two suction cups, wherein the linear guide comprises two parallel guides, wherein the two suction cup are coupled to the two parallel guides (via brackets) at two facing sides of the two suction cups.
Regarding claim 4, Abaco2019 teaches (Figures reproduced and annotated above) the moving mechanism comprises a lead screw or a ball screw for moving the at least a set of suction cups toward or away from the other set of suction cups (see min 00:21-00:28; linear screw mechanism with knurled roller).
Regarding claim 8, as discussed in rejection of claim 1 above, Abaco does not teach each suction cup having a bearing assembly to rotate along an axis perpendicular to the top surfaces of the two panels and does not teach the bearing comprises one of a bushing bearing, a ball bearing, or a thrust bearing.
 Wagner teaches rotatable a suction cup having a ball bearing to reduce rotational friction (par. 0024-0026).
It would have been obvious to one having ordinary skill in the art before effective filing date of the claimed invention to incorporate teachings of Wagner in suction device of Abaco and add ball bearings to the suction cups to reduce rotational friction.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Ausabaco in view of Wagner as applied to rejection of claim 1 above and further in view of Omni (Omni Cubed Pro Overview: Stealth Seamer™; published on Nov. 2, 2017; found at:https://www.youtube.com/watch?v=xuSSZ9gQVKM and Smith (US Patent No. 9,649,695)).
Regarding claim 9, combined device of Ausabaco and Wagner does not teach powered suction and powered linear moving mechanism.
Omni teaches panel joiner device powered suction cups “powerful enough to overcome challenging pores materials” and “deliver consistent results” (min 0:35-the end).

    PNG
    media_image7.png
    1093
    1263
    media_image7.png
    Greyscale

It would have been obvious to one having ordinary skill in the art before effective filing date of the claimed invention to incorporate teachings of Omni in combined device of Ausabaco and Wagner and use automatic powered suction mechanism. Doing so would overcome suction problem on pores materials and would deliver consistent results.
Smith teaches linear movement can be performed manually or automated by servo motors which increases operator’s safety.
It would have been obvious to one having ordinary skill in the art before effective filing date of the claimed invention to incorporate teachings of Smith in combined suction device of Ausabaco, .

Claims 23-24 and 26 are rejected under 35 U.S.C. 103 as being unpatentable over NCCTEC (Stone Seam Setter - NCCTEC ASS61 Published on Jun 3, 2013 at https://www.youtube.com/watch?v=4JsrKeBGxgQ )in view of Wagner.
Regarding claim 23, NCCTEC teaches (reproduced and annotated Figs. below) a panel joiner for joining two panels (stone countertops), the panel joiner comprising two suction cups, wherein the two suction cups are configured to be coupled to top surfaces of the two panels by vacuum suction; a linear guide coupled to the two suction cups, wherein the linear guide comprises two parallel guides, wherein the two suction cup are coupled to the two parallel guides at two facing sides of the two suction cups, wherein at least a suction cup is movably coupled to the two parallel guides (see min. 0:13-0:26 which shows the right side counter top moving towards the left side counter top with the right side suction cup attached to), wherein the at least a suction cup is configured to be movable along a direction of the two parallel guides (see min. 0:13-0:26 which shows the right side counter top moving towards the left side counter top with the right side suction cup attached to); a moving mechanism (linear screw mechanism), wherein the moving mechanism is configured to move the at least a suction cup along the two parallel guides (see min. 0:13-0:26); a surface alignment module, wherein the surface alignment module is movably coupled to the two parallel guides to move along the two parallel guides (see min 0:45-1:10); but Ausabaco does not teach each suction cup having a bearing assembly to rotate along an axis perpendicular to the top surfaces of the two panels and does not teach respective restrictor for said each suction cup.

    PNG
    media_image8.png
    1115
    1047
    media_image8.png
    Greyscale


    PNG
    media_image9.png
    672
    948
    media_image9.png
    Greyscale

Wagner teaches (see Fig. 3) rotatable a suction cup having a ball bearing to reduce rotational friction (par. 0024-0026) and further teaches a restrictor to create friction to the rotational movement of the suction cups (entire par. 0035 and Fig. 10: am: to dampen the rotational movement and to return to a desired position).
It would have been obvious to one having ordinary skill in the art before effective filing date of the claimed invention to incorporate teachings of Wagner in suction device of NCCTEC and add respective bearing assemblies to the suction cups to reduce rotational friction and restrictor to be able to dampen rotational movement of each of the suction cups and to rotate each suction cup to a desired position.
Regarding claim 24, NCCTEC teaches the moving mechanism comprises a lead screw or a ball screw for moving the at least a set of suction cups toward or away from the other set of suction cups (see min. 0:13-0:26).
Regarding claim 26, as discussed in rejection of claim 23 above, NCCTEC does not teach each suction cup having a bearing assembly to rotate along an axis perpendicular to the top surfaces of the two panels and does not teach the bearing comprises one of a bushing bearing, a ball bearing, or a thrust bearing.
 Wagner teaches rotatable a suction cup having a ball bearing to reduce rotational friction (par. 0024-0026).
It would have been obvious to one having ordinary skill in the art before effective filing date of the claimed invention to incorporate teachings of Wagner in suction device of NCCTEC and add ball bearings to the suction cups to reduce rotational friction.

Claims 25 is rejected under 35 U.S.C. 103 as being unpatentable over NCCTEC in view of Wagner as applied to rejection of claim 23 above and further in view of Abaco.
Regarding claim 25, NCCTEC teaches the surface alignment module comprises one or more connector elements (see min 0:45-1:10) movably coupled to the linear guide for moving along the direction of the linear guide, wherein each connector element of the one or more connector elements comprises at least one flat element of the one or more flat elements, with the at least one flat element configured to move along the direction perpendicular to the top surfaces 
Abaco teaches (Figures reproduced and annotated above) a seam setter with two connector elements, each connector element having a flat element, each of the connector elements are movable along the linear guides and secures to the linear guides by two set screws (see min 0:17-0:20).
It would have been obvious to one having ordinary skill in the art before effective filing date of the claimed invention to incorporate teachings of panel joiner of Abaco in combined panel joiner device of NCCTEC and Wagner to lock position of the connector element relative to the linear guide before adjusting the step between the panel/stones. Doing so would prevent accidental movement of the connector elements on the linear guides relative to the seam.

Claim 27 is rejected under 35 U.S.C. 103 as being unpatentable over NCCTEC in view of Wagner as applied to rejection of claim 23 above and further in view of Omni and Smith.
Regarding claim 27, combined device of NCCTEC and Wagner does not teach powered suction and powered linear moving mechanism.
Omni teaches panel joiner device powered suction cups “powerful enough to overcome challenging pores materials” and “deliver consistent results” (min 0:35-the end).
It would have been obvious to one having ordinary skill in the art before effective filing date of the claimed invention to incorporate teachings of Omni in combined device of NCCTEC and Wagner and use automatic powered suction mechanism. Doing so would overcome suction problem on pores materials and would deliver consistent results.
Smith teaches linear movement can be performed manually or automated by servo motors which increases operator’s safety.
It would have been obvious to one having ordinary skill in the art before effective filing date of the claimed invention to incorporate teachings of Smith in combined suction device of NCCTEC, Wagner .

Response to Arguments
Applicant’s arguments with respect to disqualifying Ausavina reference have been considered and relative affidavit has been reviewed. Therefore Ausavina reference is disqualified from being a prior art.
Applicant’s arguments with respect to difference between restrictor in amended claims and restrictor of Liao reference have been considered and Liao reference had been removed from being a 102 reference.
Applicant’s arguments with respect to the claims have been considered but are moot because the arguments do not apply to the combination of the references being used in the current rejection as necessitate by amendments.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.Liao (US Patent No. 7,270,357) teaches (Figs. 2-6) a panel joiner (suction device 1) for joining two panels (col. 1, lines 7-56: heavy stone work-pieces such as marble blocks), the panel joiner comprising two rotatable suction cups (par. 11: mounting blocks 22, 32 rotatable relative to support discs 21, 31) and restrictors (by tightening nuts and bolts shown below the rotation of the blocks relative to the discs are restricted).

    PNG
    media_image10.png
    806
    851
    media_image10.png
    Greyscale

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAHDI H NEJAD whose telephone number is (571)270-0464.  The examiner can normally be reached on Monday-Thursday 5:30am-4:00pm EST.Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Orlando Aviles-Bosques can be reached on (571) 270-5531.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-




/MAHDI H NEJAD/Examiner, Art Unit 3723